Citation Nr: 9901919	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-27 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to award and payment of educational benefits 
under Chapter 35, Title 38, United States Code, to include a 
retroactive award and payment of such benefits.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to June 
1970.  He died on May [redacted], 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in November 1995.  The statement of the case was 
issued in April 1996.  The substantive appeal was received in 
July 1996.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that he should be 
awarded and paid educational benefits under Chapter 35, Title 
38, United States Code, to include a retroactive award and 
payment of such benefits.  Among other things, he notes that 
prior personal hardship made him unable to attend college 
during part of his eligibility period.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that there is no legal basis for an 
award and payment of educational benefits under Chapter 35, 
Title 38, United States Code, to include a retroactive award 
and payment of such benefits.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1982, and in January 
1995, his widow filed an original claim for entitlement to 
service connection for entitlement to dependency and indemnity 
compensation benefits.  

2.  Thereafter, in a June 1995 rating decision, service 
connection was established for the cause of the veteran's 
death.  

3.  The appellant was born on January [redacted], 1967; he is 
the son of the veteran.

4.  In September 1995, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance under the provisions of Chapter 35, Title 38, 
United States Code.

5.  By VA letter dated in October 1995, the appellant was 
notified that his claim for educational assistance benefits 
was denied because he had attained the age of 26 years.  


CONCLUSION OF LAW

The criteria for an award and payment of educational benefits 
under Chapter 35, Title 38, United States Code (essentially, 
for an extension of the delimiting date for educational 
assistance benefits), to include a retroactive award and 
payment of such benefits, have not been met. 38 U.S.C.A. 
§§ 3512, 5107 (West 1991); 38 C.F.R. § 21.3041 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are summarized as follows.  The 
veteran died on May [redacted], 1982, and in January 1995, 
his widow filed an original claim for entitlement to 
service connection for entitlement to dependency and 
indemnity compensation benefits.  Thereafter, in a June 
1995 rating decision, service connection was established 
for the cause of the veteran's death.  

The appellant was born on January [redacted], 1967.  In 
September 1995, the RO received the appellant's Application for 
Survivors' and Dependents' Educational Assistance (under 
Chapter 35, Title 38, United States Code), as the son of the 
veteran.  He indicated on this application that he had 
enrolled at the University of Baltimore in September 1994.  
He also indicated, in a statement signed in August 1995 (with 
attachments), that he was seeking reimbursement for expenses 
paid in conjunction with his enrollment at Anne Arundel 
Community College from 1986 to 1993.  

By VA letter dated in October 1995, the appellant was 
notified that his claim for educational assistance benefits 
was denied because he has attained the age of 26 prior to 
filing his claim for Chapter 35 benefits.  

The law provides that in order to receive Chapter 35 
educational benefits, the claimant must file an application 
as prescribed by the Secretary. 38 U.S.C.A. § 3513 (West 
1991).  The legal criteria specify that the commencing date 
of an award of Chapter 35 educational benefits will not be 
earlier than the date one year prior to the date of receipt 
of the application or enrollment certification, whichever is 
later. 38 U.S.C.A. § 3680 (West 1991); 38 C.F.R. 
§ 21.4131(a)(2) (1998).

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
died of a service connected disability. 38 U.S.C.A. 
§ 3501(a)(1)(A)(i). See 38 C.F.R. § 21.3021.  Generally, the 
basic beginning date of an eligible child's period of 
eligibility is his or her eighteenth birthday or successful 
completion of secondary schooling, whichever occurs first. 38 
U.S.C.A. § 3512 (West 1991); 38 C.F.R. § 21.3041(a) (1998).  
The basic ending date of an eligible child's period of 
eligibility is the eligible child's twenty-sixth birthday. 
38 C.F.R. § 21.3041(c).  The ending date, or delimiting date, 
of eligibility will be extended past the eligible child's 
twenty-sixth birthday under limited circumstances, listed at 
38 U.S.C.A. § 3512(a) (West 1991) and 38 C.F.R. § 21.3041(d) 
(1998).  However, hardship is not one of those circumstances 
for extending the delimiting date.

The Board has thoroughly reviewed the record, in conjunction 
with the applicable laws and regulations.  However, there is 
no legal basis for awarding payment of educational benefits 
under Chapter 35, to include a retroactive award and payment 
of such benefits, as the appellant turned 26 more than one 
year prior to submitting his original claim for such 
benefits.  The Board acknowledges the appellant's contention 
that, essentially, he was not able to pursue college until 
recently, due to personal hardship.  However, hardship is not 
a basis for extending the delimiting date, as noted above.  

Further, he has contended that service connection for the 
cause of the veteran's death had only been recently claimed 
because the veteran's widow (the appellants mother) had only 
recently learned that the cause of the veteran's death (which 
was soft tissue sarcoma) was presumptively linked to exposure 
to Agent Orange.  He noted that she was told not to apply in 
1983 because her claim would not have been successful at that 
time.  Unfortunately, such contentions have no legal bearing 
on this case.  The bottom line is that the appellant did not 
apply for Chapter 35 benefits until more than one year after 
he had attained the age of 26, and one of the limited 
circumstances which would warrant an extension  
circumstances that do not include this contention noted 
regarding Agent Orange claims  has not been shown.  

The Board further points out that the United States Court of 
Veterans Appeals (Court) has emphasized that the express 
purpose of Chapter 35 benefits, as set forth under 
38 U.S.C.A. § 3500, is to provide educational opportunities 
for children whose education would otherwise be impeded by 
reason of the disability or death of a veteran, and to ensure 
that such children were aided in attaining the educational 
status that they might have aspired to if not for the 
disability or death of the veteran. Erspamer v. Brown, 9 Vet. 
App. 507, 508-509 (1996).  The Court indicated that it would 
be contrary to the purpose of Chapter 35 benefits to grant 
the appellant in that case, who was beyond age 26, 
retroactive benefits.  Similarly, in this case, as the 
appellant is over the age of 26, and as he does not meet one 
of the statutory exceptions set forth in 38 U.S.C.A. 
§ 3512(a) (West 1991) and 38 C.F.R. § 21.3041(d) (1998), 
there is no basis to extend his delimiting date for Chapter 
35 benefits, or to grant retroactive benefits.  

In short, there is no legal basis in this case for granting 
the appellant an award and payment of educational benefits 
under Chapter 35, to include a retroactive award and payment 
of such benefits (i.e. extending his delimiting date for 
Chapter 35 benefits), and as such, his claim must be denied.  
As the disposition of this claim is based on the law and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
